Case 2:20-cv-02115-KJM-AC Document 52 Filed 09/16/21 Page 1 of 3

  

United States District Court
Eastern District of California

 

 

JAIMI O'BRIEN et al.,

 

 

Case Number: | 2:20-cv-02115-KJM-AC

 

 

 

 

 

 

 

 

Plaintiff(s)
V.

APPLICATION FOR PRO HAC VICE
HIl INSURANCE SOLUTIONS, et al., AND PROPOSED ORDER
Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,

JACOB SOMMER hereby applies for permission to appear and participate as

 

counsel in the above entitled action on behalf of the following party or parties:

DEFENDANT AXIS INSURANCE COMPANY

 

On 05/12/2006 (date), | was admitted to practice and presently in good standing in the
District of Columbia Court of Appeals (court). A certificate of good standing from that court is
submitted in conjunction with this application. | have not been disbarred or formally censured by a court of

record or by a state bar association; and there are not disciplinary proceedings against me.

 

 

 

| have Y | have not concurrently or within the year preceding this application made a pro hac vice

 

 

 

 

 

application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and

whether granted or denied.)

 

 

pi A v <i ene Baeseoean _
Signature of Applicant: /s/ i er —
*. /

a

pate. «09/13/2021

 

 

U.S. District Court — Pro Hac Vice Application Page 1
Revised July 6, 2021
Case 2:20-cv-02115-KJM-AC Document 52 Filed 09/16/21 Page 2 of 3

Pro Hac Vice Attorney

 

 

 

 

Applicant's Name: JACOB SOMMER
Law Firm Name: ZwillGen PLLC
Address: 1900 M Street NW
Suite 250
City: Washington State. DC zip; 20036

 

 

(202) 706-5205
Washington, DC

jake@zwillgen.com

Phone Number w/Area Code:

 

City and State of Residence:

 

Primary E-mail Address:

 

Secondary E-mail Address:

 

| hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Anna Hsia

ZwillGen Law LLP

Local Counsel's Name:

 

Law Firm Name:

 

 

 

 

 

Address: 369 Pine Street

Suite 506
City: San Francisco State: CA Zip: 94104
Phone Number w/Area Code: (415) 590-2335 Bar # 234179

 

ORDER

The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.

Dated: September 16, 2021

 

CHIEF UNITED STATES DISTRICT JUDGE

 

U.S. District Court — Pro Hac Vice Application Page 2
Revised July 6, 2021
Case 2:20-cv-02115-KJIM-AC Document 5? Filed 09/16/21 Page 3 of 3

 

 

     

  

are 5 al
ZOE.
TY a : <a

   

On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
the District of Columbia Bar does hereby certify that

Look A Senmer

was duly qualified and admitted on May 12, 2006 as an attorney and counselor entitled to
practice before this Court: and is, on the date indicated below, a(n)
ACTIVE member in good standing of this Bar.

In Testimony Whereof,

I have hereunto subscribed my
name and affixed the seal of this
Court at the City of
Washington, D.C., on March
25, 2021.

a. Canttll

JULIO A. CASTILLO
Clerk of the Court

Issued By:

District of Columbia Bar Membership

  

For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
memberservices@dcbar.org.

 

 
